         Case 2:19-cv-00071-wks Document 96 Filed 12/17/20 Page 1 of 1




                                   NOTICE OF HEARING




                  UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT


Albin Meli, Charlie Meli, Jeremie Meli

        v.                                         Case No. 2:19-cv-71

City of Burlington, VT, Brandon del Pozo, Jason
Bellavance, and Cory Campbell



TAKE NOTICE that the above-entitled case has been scheduled at 02:00 p.m., on Monday,
December 21, 2020, before Honorable William K. Sessions III, District Judge, for a hearing on
Motion for Protective Order and Motion to Quash Notice of Deposition of Miro Weinberger via
videoconference.

Location: via videoconference                      JEFFREY S. EATON, Clerk
                                                   By: /s/ Lisa Wright
                                                   Deputy Clerk
                                                   12/17/2020



TO:

Evan B. Chadwick, Esq.

Barbara R. Blackman, Esq.
Pietro J. Lynn, Esq.

Anne Pierce, Court Reporter
